Title: To Thomas Jefferson from Thomas Smith, 9 July 1786
From: Smith, Thomas
To: Jefferson, Thomas



Sir
Tours July 9th. 86

After having kept your letter for so long a while, I am almost ashamed to send it you; but remaining only a few days in Paris, I had not time to pay my respects to you, as it was my intention to do. I did not send it by the post, as I was in doubt whether or not it was a letter of introduction to your Excellency. My delay, I trust, has not been a matter of importance. I have the honour to be your very humble Servt.,

Thomas Smith

